--------------------------------------------------------------------------------

NON BROKERED PRIVATE PLACEMENT SUBSCRIPTION


MANTRA VENTURE GROUP LTD.


PRIVATE PLACEMENT

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on page 2 of this Subscription Agreement.

    2.

If resident in the United States, COMPLETE the Prospective Investor Suitability
Questionnaire attached as Appendix 1 to this Subscription Agreement (the ”US
Questionnaire”).

    3.

If resident in Canada, COMPLETE the Canadian Questionnaire attached as Appendix
2 to this Subscription Agreement (the ”Canadian Questionnaire”)

   

(collectively, the “Questionnaires”)

    4.

COURIER the originally executed copy of the entire Subscription Agreement,
together with the Questionnaire, to the Company at:

Mantra Venture Group Ltd.
c/o Macdonald Tuskey, Corporate and Securities Lawyers
400 – 570 Granville Street
Vancouver, Canada V6C 3P1


If you have any questions please contact Larry Kristof, President of the
Company, at: (604) 560-1503.

--------------------------------------------------------------------------------

- 2 -

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: Mantra Venture Group Ltd. (the “Company”) #560 – 800 15355 24th Avenue,
Surrey, British Columbia, Canada V4A 2H9

Subject and pursuant to the attached “Terms and Conditions” of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:

__________________Units US$0.17 per Unit for a total purchase price of
________________________________ The Subscriber owns, directly or indirectly,
the following securities of the Company:
 ________________________________________________________________________________
[Check if applicable]    The Subscriber is an [   ] affiliate of the Company

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares and Warrants as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS             Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number

EXECUTED by the Subscriber this ______day of _________, 201__.

WITNESS:   EXECUTION BY SUBSCRIBER:     X Signature of Witness   Signature of
individual (if Subscriber is an individual)     X Name of Witness   Authorized
signatory (if Subscriber is not an individual)       Address of Witness   Name
of Subscriber (please print)           Name of authorized signatory (please
print) ACCEPTED this day of _________, 201__     MANTRA VENTURE GROUP LTD.  
Address of Subscriber (residence) per:         Telephone Number Authorized
Signatory         E-mail address           Social Security/ Social Insurance/Tax
ID No.:


--------------------------------------------------------------------------------

- 3 -

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.

3

--------------------------------------------------------------------------------

- 4 -

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

TERMS AND CONDITIONS

1.                        Subscription

1.1                      The undersigned (the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase the number of units of the Company (the
“Units”) as set out on page 2 of this Subscription Agreement at a price of
US$0.20 per Unit, each Unit to be comprised of one share of common stock (a
“Share”) and one share purchase warrant (a “Warrant”) to purchase one additional
Share (a “Warrant Share”) at a price of $0.37 per Warrant Share, exercisable for
60 months from closing or for 5 business days after the Company’s common stock
closes at a price at or above $2.50 per share for five consecutive trading days
at a volume of 300,000 shares a day or greater. The Units, Shares, Warrants and
Warrant Shares are collectively referred to herein as the “Securities”. Mantra
Venture Group will give notice to Holder by telephone and email at which time
the holder must exercise within 7 days notice.

1.2                      The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Securities. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.3                      Unless otherwise provided, all dollar amounts referred
to in this Subscription Agreement are in lawful money of the United States of
America.

2.                        Payment

2.1                      The Subscription Proceeds must accompany this
Subscription and shall be paid by bank draft, money order or cheque drawn on a
major U.S. bank or Canadian chartered back acceptable to the Company, or shall
be wired to the Company’s lawyers pursuant to wiring instructions. If the funds
are wired to the Company's lawyers, those lawyers are authorized to immediately
deliver the funds to the Company without further authorization from the
Subscriber.

2.2                      The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held by the Company's lawyers on behalf
of the Company. In the event that this Subscription Agreement is not accepted by
the Company for whatever reason within 60 days of the delivery of an executed
Subscription Agreement by the Subscriber, this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be returned to the Subscriber at the address of the Subscriber as set forth
in this Subscription Agreement without interest or deduction.

2.3                      Where the Subscription Proceeds are paid to the
Company, the Company may treat the Subscription Proceeds as a non-interest
bearing loan and may use the Subscription Proceeds prior to this Subscription
Agreement being accepted by the Company.

3.                        Questionnaires and Undertaking and Direction

3.1                      The Subscriber must complete, sign and return to the
Company the following documents:

  (a)

One (1) executed copy of this Subscription Agreement;

        (b)

the US Questionnaire in the form attached as Appendix 1 if the Subscriber is
resident in the United States; and


--------------------------------------------------------------------------------

- 5 -

  (c)

the Canadian Questionnaire in the form attached as Appendix 2 if the Subscriber
is resident in Canada.

       

(collectively, the “Questionnaires”)

3.2                      The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, stock exchanges and applicable law.

4.                        Closing

4.1                      Closing of the purchase and sale of the Units shall
occur on or before March 27th , 20114 or on such other date as may be determined
by the Company in its sole discretion (the “Closing Date”). BUT NOT THE EARLIER
THAN MARCH 27TH, 2014. The Subscriber acknowledges that Units may be issued to
other subscribers under this offering (the “Offering”) before or after the
Closing Date. The Company, may, at its discretion, elect to close the Offering
in one or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Units to such subscriber(s) against payment therefore at any time on or prior to
the Closing Date.

4.2                      Subscriber may terminate this agreement up to March
27th, 2014 if he is unsatisfied with his due diligence in his absolute sole
discretion.

5.                        Acknowledgements of Subscriber

5.1                      The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been registered under the 1933 Act, or under any
state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act (“Regulation
S”), except pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

        (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company. If
the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

        (d)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Securities hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information about the Company;

        (e)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Subscribers
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s attorney and/or advisor(s);

        (f)

by execution of this Subscription Agreement the Subscriber has waived the need
for the Company to communicate its acceptance of the purchase of the Securities
pursuant to this Subscription Agreement;

        (g)

all information which the Subscriber has provided to the Company in the
Questionnaires are correct and complete as of the date the Questionnaires are
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;

5

--------------------------------------------------------------------------------

- 6 -

  (h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaires, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaires;

        (i)

it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;

        (j)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

        (k)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Company is not in any way responsible) for compliance with applicable resale
restrictions;

        (l)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that certain market makers currently make a market in
the Company’s share of common stock on the over-the counter bulletin board in
the United States;

        (m)

it is acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Securities;

        (n)

the Subscriber is acquiring the Securities pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;

        (o)

the Subscriber has been advised that the business of the Company is in a
start-up phase and acknowledges that there is no assurance that the Company will
raise sufficient funds to adequately capitalize the business or that the
business will be profitable in the future;

        (p)

no documents in connection with the sale of the Securities hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators;

        (q)

there is no government or other insurance covering any of the Securities;

        (r)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6

--------------------------------------------------------------------------------

- 7 -

6.                        Representations, Warranties and Covenants of the
Subscriber

6.1                      The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

  (a)

the Subscriber is resident in the jurisdiction set forth on page 2 underneath
the Subscriber’s name and signature;

        (b)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (c)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

        (d)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

        (e)

all information contained in the Questionnaires are complete and accurate and
may be relied upon by the Company and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

        (f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

        (g)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (h)

it understands and agrees that none of the Securities have been registered under
the 1933 Act or any state securities laws, and, unless so registered, none may
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons (as defined herein) except pursuant to an exemption from, or in a
transaction not subject to, the Registration Requirements of the 1933 Act and in
each case only in accordance with state securities laws;

        (i)

it is purchasing the Securities for its own account for investment purposes only
and not for the account of any other person and not for distribution, assignment
or resale to others, and no other person has a direct or indirect beneficial
interest is such Securities, and the Subscriber has not subdivided his interest
in the Securities with any other person;

        (j)

it is able to fend for itself in the Subscription and has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

        (k)

if it is acquiring the Securities as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and it has full power to make the foregoing acknowledgments,
representations and agreements on behalf of such account;

        (l)

it understands and agrees that the Company and others will rely upon the truth
and accuracy of the acknowledgments, representations and agreements contained in
sections 4 and 6 hereof and agrees that if any of such acknowledgments,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

7

--------------------------------------------------------------------------------

- 8 -

  (m)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

          (n)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system.

6.2                      In this Subscription Agreement, the term “U.S. Person”
shall have the meaning ascribed thereto in Regulation S and for the purpose of
the Subscription includes any person in the United States.

7.                        Acknowledgement and Waiver

7.1                      The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Securities.

8.                        Representations and Warranties will be Relied Upon by
the Company

8.1                      The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that they may
be relied upon by the Company and its legal counsel in determining the
Subscriber’s eligibility to purchase the Securities under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Securities under applicable securities
legislation. The Subscriber further agrees that by accepting delivery of the
certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber at the Closing Date and that
they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.

9.                        Resale Restrictions

9.1                      The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to each Subscriber or proposed transferee as set forth in
paragraph 6 of this Subscription Agreement. The Securities may not be offered or
sold in the United States unless registered in accordance with federal
securities laws and all applicable state securities laws or exemptions from such
registration requirements are available.

10.                      Legending and Registration of Subject Securities

10.1                    The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of the Securities will bear a legend in substantially the following form:

> > > “NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION
> > > AGREEMENT (THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED
> > > UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933
> > > ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
> > > MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO
> > > U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EXEMPTION FROM, OR
> > > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > > LAWS."

8

--------------------------------------------------------------------------------

- 9 -

10.2                    The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

11.                      Costs

11.1                     The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.

12.                      Governing Law

12.1                    This Subscription Agreement is governed by the laws of
the Province of British Columbia and the federal laws of the United States
applicable herein. The Subscriber, in its personal or corporate capacity and, if
applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the Province of British Columbia.

13.                      Survival

13.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

14.                      Assignment

14.1                    This Subscription Agreement is not transferable or
assignable.

15.                      Execution

15.1                    The Company shall be entitled to rely on delivery by
facsimile machine of an executed copy of this Subscription Agreement and
acceptance by the Company of such facsimile copy shall be equally effective to
create a valid and binding agreement between the Subscriber and the Company in
accordance with the terms hereof.

16.                      Severability

16.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

17.                      Entire Agreement

17.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

9

--------------------------------------------------------------------------------

- 10 -

18.                      Notices

18.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on page 2 and notices to the Company shall be directed
to it at the first page of this Subscription Agreement.

19.                      Counterparts

19.1                    This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument.

10

--------------------------------------------------------------------------------

- 11 -

APPENDIX 1

PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of Mantra
Venture Group Ltd. (the “Company”). The purpose of this Questionnaire is to
assure the Company that each Subscriber will meet the standards imposed by the
1933 Act and the appropriate exemptions of applicable state securities laws. The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Securities will not be registered under the
1933 Act in reliance upon the exemption from registration afforded by Section
3(b) and/or Section 4(6) of the 1933 Act. This Questionnaire is not an offer of
Securities or any other securities of the Company in any state other than those
specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)

__________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;

        __________ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000;

        __________ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

        __________ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self- directed plan, whose investment
decisions are made solely by persons that are accredited investors;


--------------------------------------------------------------------------------

- 12 -

  __________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

          __________ Category 6

A director or executive officer of the Company;

          __________ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act;

          __________ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:           The Subscriber hereby certifies that the
information contained in this Questionnaire is complete and accurate and the
Subscriber will notify the Company promptly of any change in any such
information. If this Questionnaire is being completed on behalf of a
corporation, partnership, trust or estate, the person executing on behalf of the
Subscriber represents that it has the authority to execute and deliver this
Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
_______ day of_____, 2012.

If a Corporation, Partnership or Other Entity:   If an Individual:              
          Print of Type Name of Entity   Signature             Signature of
Authorized Signatory   Print or Type Name             Type of Entity   Social
Security/Tax I.D. No.

12

--------------------------------------------------------------------------------

GENERAL PROVISIONS

1.          DEFINITIONS

1.1        In the Subscription Agreement (including the first (cover) page, the
Terms on pages 3 to 4, these General Provisions and the other schedules,
questionnaires and appendices incorporated by reference), the following words
have the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 8) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Closing Year” means the calendar year in which the Closing takes place;

        (f)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 4) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

        (g)

“Final Closing” means the last closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 7 to 12;

        (i)

“Private Placement” means the offering of the Units on the terms and conditions
of this Subscription Agreement;

        (j)

“Purchased Securities” has the meaning assigned in the Terms;

        (k)

“Regulatory Authorities” means the Commissions;

        (l)

“Securities” has the meaning assigned in the Terms;

        (m)

“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions and the other schedules and appendices incorporated by
reference; and

        (n)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

1.2        In the Subscription Agreement, the following terms have the meanings
defined in Regulation S under the 1933 Act: “Directed Selling Efforts”, “Foreign
Issuer”, “Substantial U.S. Market Interest”, “U.S. Person” and “United States”.

1.3        In the Subscription Agreement, unless otherwise specified, currencies
are indicated in U.S. dollars.

1.4        In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

--------------------------------------------------------------------------------

- 2 -

2.          ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1        Acknowledgements concerning offering

The Purchaser acknowledges that:

  (a)

the Securities have not been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

        (b)

the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        (d)

the decision to execute this Subscription Agreement and purchase the Units
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of information (the “Company
Information”) which has been provided by the Issuer to the Purchaser. If the
Issuer has presented a business plan or any other type of corporate profile to
the Purchaser, the Purchaser acknowledges that the business plan, the corporate
profile and any projections or predictions contained in any such documents may
not be achieved or be achievable;

        (e)

the Purchaser and the Purchaser's advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any business plan,
corporate profile or any other document provided to the Purchaser;

        (f)

the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);

        (g)

by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription Agreement;

        (h)

the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Issuer from
any loss or damage it may suffer as a result of the Purchaser's failure to
correctly complete this Subscription Agreement or the Questionnaire;

        (i)

the Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Purchaser contained herein, the Questionnaire or in any other document
furnished by the Purchaser to the Issuer in connection herewith, being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser to the Issuer in connection
therewith;


--------------------------------------------------------------------------------

- 3 -

  (j)

the issuance and sale of the Units to the Purchaser will not be completed if it
would be unlawful or if, in the discretion of the Issuer acting reasonably, it
is not in the best interests of the Issuer;

        (k)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Units and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is in any way responsible) for compliance with applicable resale
restrictions;

        (l)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system;

        (m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities ;

        (n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (o)

there is no government or other insurance covering any of the Securities ; and

        (p)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason..

2.2        Representations by the Purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

  (q)

the Purchaser is resident in the United States;

        (r)

the Purchaser has received and carefully read this Subscription Agreement;

        (s)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

        (t)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time, and can afford the
complete loss of such investment;

        (u)

the Purchaser is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the investment;

        (v)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;


--------------------------------------------------------------------------------

- 4 -

  (w)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

        (x)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Units and the Issuer, and the Purchaser is providing evidence
of such knowledge and experience in these matters through the information
requested in the Questionnaire;

        (y)

the Purchaser understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Issuer;

        (z)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Purchaser will notify the Issuer
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities ;

        (aa)

the Purchaser is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Units, and the Purchaser has not
subdivided his interest in the Units with any other person;

        (bb)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities ;

        (cc)

the Purchaser has made an independent examination and investigation of an
investment in the Units and the Issuer and has depended on the advice of its
legal and financial advisors and agrees that the Issuer will not be responsible
in anyway whatsoever for the Purchaser's decision to invest in the Units and the
Issuer;

        (dd)

if the Purchaser is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an “Accredited Investor”, as the
term is defined under Regulation D of the 1933 Act;

        (ee)

if the Purchaser is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Purchaser has sole investment discretion with respect to
each such account, and the Purchaser has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

        (ff)

the Purchaser is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

        (gg)

no person has made to the Purchaser any written or oral representations:


  (i)

that any person will resell or repurchase any of the Securities ;

        (ii)

that any person will refund the purchase price of any of the Securities ;


--------------------------------------------------------------------------------

- 5 -

  (iii)

as to the future price or value of any of the Securities; or

        (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system.

2.3        Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) are made by the Purchaser with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of Purchased Securities, and the Purchaser hereby agrees to
indemnify the Issuer against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Purchaser undertakes to notify the Issuer immediately of any change
in any representation, warranty or other information relating to the Purchaser
set forth in the Subscription Agreement (including the first (cover) page, the
Terms, the General Provisions and the other schedules and appendices
incorporated by reference) which takes place prior to the Closing.

2.4        Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.           ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Units which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

4.           CLOSING

4.1         On or before the end of the fifth business day before the Closing
Date, the Purchaser will deliver to the Issuer the Subscription Agreement and
all applicable schedules and required forms, duly executed, and payment in full
for the total price of the Purchased Securities to be purchased by the
Purchaser.

4.2         At Closing, the Issuer will deliver to the Purchaser the
certificates representing the Purchased Securities purchased by the Purchaser
registered in the name of the Purchaser or its nominee, or as directed by the
Purchaser.

5.           MISCELLANEOUS

5.1         The Purchaser agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

5.2         The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Purchaser and delivered to the Issuer in connection with the
Private Placement.

5.3         The Issuer may rely on delivery by fax machine of an executed copy
of this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

--------------------------------------------------------------------------------

- 6 -

5.4         Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

5.5         This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

5.6         Time is of the essence of this Subscription Agreement.

5.7         Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.8         The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

5.9         This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

5.10        A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

5.11        This Subscription Agreement is to be read with all changes in gender
or number as required by the context.

5.12        This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.

End of General Provisions

--------------------------------------------------------------------------------

- 7 -

EITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

MANTRA VENTURE GROUP LTD.

Warrant Shares: Initial Exercise Date: _____________, 2014

THIS COMMON SHARE PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________________or its assigns (the “Holder”) is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date hereof (the “Initial
Exercise Date”) and on or prior to the close of business on the Sixty (60) month
anniversary of the Initial Exercise Date, or for 5 business after the Company’s
common stock closes at or above $2.50 per share for five consecutive trading
days with volume of 300,000 then company will give Shareholder notice to
exercise by phone and by email or in writing at last known address. The holder
will then have seven days in which to exercise. This will be (the “Termination
Date”) but not thereafter, to subscribe for and purchase from Mantra Venture
Group, Ltd., a BC corporation (the “Company”), up to the amount of shares stated
above (as subject to adjustment hereunder, the “Warrant Shares”) of the
Company’s Common Stock. The purchase price of one share of Common Stock under
this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).

            Section 1             Exercise.

            a)             Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company (or such other office or agency of the Company
as it may designate by notice in writing to the registered Holder at the address
of the Holder appearing on the books of the Company) of a duly executed
facsimile copy of the Notice of Exercise form annexed hereto. Within three (3)
Trading Days following the date of exercise as aforesaid, the Holder shall
deliver the aggregate Exercise Price for the shares specified in the applicable
Notice of Exercise by wire transfer or cashier’s check drawn on a United States
bank. Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Business Day of receipt of such notice.

The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

            b)             Exercise Price. The exercise price per share of the
Common Stock under this Warrant shall be $0.37, subject to adjustment hereunder
(the “Exercise Price”).

--------------------------------------------------------------------------------

- 8 -

            c)             Mechanics of Exercise.

            i.          Delivery of Certificates Upon Exercise. Certificates for
shares purchased hereunder shall be transmitted by the Transfer Agent to the
Holder by delivery of a share certificate to the Holder.

            ii.        Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

            iii.       Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder a certificate or the certificates
representing the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share
Delivery Date, then the Holder will have the right to rescind such exercise.

            iv.        No Fractional Shares or Scrip. No fractional shares or
scrip representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

            v.         Charges, Taxes and Expenses. Issuance of certificates for
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

            vi.        Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

            Section 2.             Miscellaneous.

            a)             No Rights as Stockholder Until Exercise. This Warrant
does not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i).

            b)             Loss, Theft, Destruction or Mutilation of Warrant.
The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.

--------------------------------------------------------------------------------

- 9 -

            c)             Saturdays, Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then, such action may be
taken or such right may be exercised on the next succeeding Business Day.

            d)             Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
determined in accordance with the provisions of the Purchase Agreement.

            e)             Restrictions. The Holder acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered,
will have restrictions upon resale imposed by state and federal securities laws.

            f)             Notices. Any notice, request or other document
required or permitted to be given or delivered to the Holder by the Company
shall be delivered in accordance with the notice provisions of the Purchase
Agreement.

            g)             Limitation of Liability. No provision hereof, in the
absence of any affirmative action by the Holder to exercise this Warrant to
purchase Warrant Shares, and no enumeration herein of the rights or privileges
of the Holder, shall give rise to any liability of the Holder for the purchase
price of any Common Stock or as a stockholder of the Company, whether such
liability is asserted by the Company or by creditors of the Company.

            h)             Remedies. The Holder, in addition to being entitled
to exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Warrant. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive and not to assert the defense in any action for specific
performance that a remedy at law would be adequate.

            i)             Successors and Assigns. Subject to applicable
securities laws, this Warrant and the rights and obligations evidenced hereby
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the Company and the successors and permitted assigns of Holder. The
provisions of this Warrant are intended to be for the benefit of any Holder from
time to time of this Warrant and shall be enforceable by the Holder or holder of
Warrant Shares.

            j)             Amendment. This Warrant may be modified or amended or
the provisions hereof waived with the written consent of the Company and the
Holder.

            k)             Severability. Wherever possible, each provision of
this Warrant shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Warrant shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Warrant.

            l)             Headings. The headings used in this Warrant are for
the convenience of reference only and shall not, for any purpose, be deemed a
part of this Warrant.

--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

MANTRA VENTURE GROUP LTD.

 

  Per:       Name: Larry Kristof     Title: President


--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: MANTRA VENTURE GROUP LTD.


  (1)

The undersigned hereby elects to purchase ________Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

        (2)

Payment shall take the form of lawful money of the United States; or

        (3)

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:

_______________________________

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________

_______________________________

_______________________________


  (4)

Accredited Investor. The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity:
________________________________________________________________________


Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________



End of Subscription Agreement

--------------------------------------------------------------------------------